


--------------------------------------------------------------------------------


News Release
Contact:    Mac McConnell
        Sr. Vice President & CFO
        713-996-4700
        www.dxpe.com
        

[dxp_logo.jpg]


DXP Enterprises, Inc. and Precision Industries, Inc. Announce Definitive
Agreement
For the Acquisition of Precision Industries, Inc.


Houston, Texas, August 19, 2007 – DXP Enterprises, Inc. (NASDAQ Global
Market:  DXPE) and Precision Industries, Inc. announced today that DXP and
Precision have entered into an all-cash definitive purchase agreement for DXP to
acquire Precision.  The acquisition is subject to certain customary conditions,
including regulatory approvals.  DXP expects to fund the cash consideration of
approximately $106 million using available cash and borrowings under a new
credit facility.


Precision Industries, Inc., with headquarters in Omaha, Nebraska, was founded in
1945 and has annualized 2007 sales of approximately $250 million.  Precision is
a national industrial distribution leader with 160 locations providing
innovative supply chain management solutions through branch-served custom
contract solutions, integrated supply and e-Commerce programs.  Additional
company information can be found on Precision’s website at www.precisionind.com.


“By acquiring Precision, a company with a long and established reputation for
excellence and service, we continue to execute our growth strategy,” said David
Little, Chairman and CEO of DXP.  “We believe that DXP and Precision are an
ideal strategic and operational fit for each other and look forward to welcoming
the Precision team to the DXP family.  Precision has a culture and business
model that is similar to ours, and a successful management team with
considerable experience and success in supply chain management.  Together, we
believe we can better serve local and national customers, offer a broader range
of products and services, and derive synergies by leveraging our combined
purchasing power and customer service.”


“We are excited about joining DXP through this transaction, which will offer
great opportunities for our customers and our employees,” said Dennis Circo, CEO
of Precision.  He added, “DXP is gaining a talented team of employees who have
worked very hard over the years to build Precision into the company it is
today.”


“This transaction will be positive for Precision and DXP’s customers and
employees,” said Mac McConnell, DXP’s Chief Financial Officer.”


DXP is represented by Stephens Inc. in this transaction.


DXP Enterprises, Inc. is a leading products and service distributor focused on
adding value and total cost savings solutions to MRO and OEM customers in
virtually every industry since 1908.  DXP provides innovative pumping solutions,
integrated supply and MROP (maintenance, repair, operating and production)
services that emphasize and utilize DXP’s vast product knowledge and technical
expertise in pumps, bearings, power transmission, seals, hose, safety, fluid
power, and electrical and industrial supplies.  DXP’s breadth of MROP products
and service solutions allows DXP to be flexible and customer driven, creating
competitive advantages for its customers.


The Private Securities Litigation Reform Act of 1995 provides a “safe-harbor”
for forward-looking statements.  Certain information included in this press
release (as well as information included in oral statements or other written
statements made by or to be made by the Company) contains statements that are
forward-looking.  Such forward-looking information involves important risks and
uncertainties that could significantly affect anticipated results in the future;
and accordingly, such results may differ from those expressed in any
forward-looking statement made by or on behalf of the Company.  These risks and
uncertainties include, but are not limited to; ability to obtain needed capital,
dependence on existing management, leverage and debt service, domestic or global
economic conditions, and changes in customer preferences and attitudes. For more
information, review the Company's filings with the Securities and Exchange
Commission.




--------------------------------------------------------------------------------


